Per Curiam:
We think that neither information was sufficient to give the justice jurisdiction to issue the warrant, and that the plaintiff made out a cause of action against the defendant, upon the theory that it instigated and carried forward the proceedings, but we are of the opinion that the amount of damages awarded is excessive. No damages should be allowed except such as arose from the unlawful imprisonment. The testimony that the plaintiff paid $350 for attorney’s fees and cigars was clearly incompetent and should not have been received. All concur, Davis, J., in result, in a separate memorandum.